DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities: the first instance of “the respiratory state” in the preamble should be “a respiratory state.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-12, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210205559 A1 to Ramanan.

an airflow sensor (4274) configured to monitor an exhalation flow of a subject [abstract, 0070, 0357] (Fig 4C); and
a controller (4230) configured to determine whether the subject is experiencing an apnea according to monitored exhalation flow and issue an alarm signal (flag) in response to determining that the subject is experiencing the apnea ([0106, 0117, 0121-0122, 0149-0150, 0342, 0363], controller (4230) is configured to issue an alarm signal to an output device (4290), which can comprise a visual, audio, or haptic alarm, in response to detecting apnea) (Fig 4C).

Regarding claim 2, Ramanan teaches all the limitations of claim 1, wherein the air flow sensor comprises an air flow amount sensor ([0150], flow sensor is configurable to determine an amount of flow rate Qr), and wherein the controller is configured to:
Compare an air flow amount of the exhalation flow monitored by the air flow amount sensor with a preset flow mount threshold [0150];
Determine that the subject is experiencing the apnea in response to the air flow amount of the exhalation flow being lower than the preset flow mount threshold [0150]; and
Issue the alarm signal (flag) in response to determining that the subject is experiencing the apnea and a duration of the apnea exceeding a preset duration threshold ([0149-0150, 0342], an alarm or flag is configured to be output by the controller when an apnea is detected based on a flow rate (Qr) falling below a flow rate threshold and the apnea exceeding a predetermined threshold for duration).


A wireless network module ([0016], wireless network module required in order to communicate data over a wireless network such as a local area network or the Internet),
Wherein the controller (4230) is further configured to issue the alarm signal (flag) by sending the alarm signal to an alarm device (4290) via the wireless network module [0016, 0106, 0122] (Fig 4C).

Regarding claim 4, Ramanan teaches all the limitations of claim 3,
Wherein the alarm device (4290) comprises a terminal device (visual, audio, and/or a haptic unit) associated with the subject ([0149-0150, 0106, 0122], output device (4290) is configurable to output a visual, audio, and/or a haptic alarm in response to a detected apnea of the subject), and
Wherein the terminal device wakes the subject or reports an emergency of the subject haptically or audibly ([0122, 0149-0150], output device (4290) is configurable to output a visual, audio, and/or a haptic alarm in response to a specific detected emergency of apnea).

Regarding claim 9, Ramanan teaches a method for monitoring respiratory state [abstract], comprising:
monitoring an exhalation flow of a subject [abstract, 0070, 0357] (Fig 4C);
determining whether the subject is experiencing an apnea according to a monitored exhalation flow ([0106, 0117, 0149-0150, 0342, 0363], controller (4230) is configurable to determine if a subject is experiencing an apnea based on an exhalation flow signal); and


Regarding claim 10, Ramanan teaches all the limitations of claim 9, wherein determining whether the subject is experiencing the apnea comprises:
comparing an air flow amount of the exhalation flow monitored by the air flow amount sensor with a preset flow mount threshold ([0150], flow sensor is configurable to determine an amount of flow rate Qr);
Determining that the subject is experiencing the apnea in response to the air flow amount of the exhalation flow being lower than the preset flow mount threshold [0150]; and
Wherein the alarm signal (flag) is issued in response to determining that the subject is experiencing the apnea and a duration of the apnea exceeding a preset duration threshold ([0149-0150, 0342], an alarm or flag is configured to be output by the controller when an apnea is detected based on a flow rate (Qr) falling below a flow rate threshold and the apnea exceeding a predetermined threshold for duration).

Regarding claim 11, Ramanan teaches all the limitations of claim 9, wherein issuing the alarm signal comprises:
Sending the alarm signal (flag) to an alarm device (4290) [0016, 0106, 0122] (Fig 4C).

Regarding claim 12, Ramanan teaches all the limitation of claim 9,

Wherein the terminal device wakes the subject or reports an emergency of the subject haptically or audibly ([0122, 0149-0150], output device (4290) is configurable to output a visual, audio, and/or a haptic alarm in response to a specific detected emergency of apnea).

Regarding claim 24, Ramanan teaches a system for monitoring the respiratory state [abstract], comprising:
The apparatus for monitoring the respiratory state according to claim 1 (see above rejection of claim 1); and
An alarm device (4290) configured to receive the alarm signal (flag) issued by the apparatus and wake the subject or reports an emergency of the subject in response to the alarm signal ([0106, 0117, 0121-0122, 0149-0150, 0342, 0363], controller (4230) is configured to issue an alarm signal to an output device (4290), which can comprise a visual, audio, or haptic alarm, in response to detecting apnea) (Fig 4C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6, 14, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanan in view of CN 1095578A to Kaixun (cited by Applicant).
Regarding claim 5, Ramanan teaches all the limitations of claim 3, however Ramanan does not teach the alarm device comprises a vibrator in an appliance in contact with the subject, and
Wherein the alarm signal carries a vibration instruction such that the vibrator vibrates in accordance with the vibration instruction to wake the subject.
Kaixun teaches an alarm device comprises a vibrator in an appliance in contact with the subject [claim 7], and
Wherein the alarm signal carries a vibration instruction such that the vibrator vibrates in accordance with the vibration instruction to wake the subject [claims 1 and 9].

Wherein the alarm signal carries a vibration instruction such that the vibrator vibrates in accordance with the vibration instruction to wake the subject, because doing so would have the predictable result of having Ramanan’s generic haptic unit be a specific haptic generator of an electromagnetic vibrator.

Regarding claim 6, Ramanan teaches all the limitations of claim 3, however Ramanan does not teach a trigger connected with the controller and the wireless network module respectively and configured to trigger initiation of the wireless network module,
wherein the trigger comprises a charge generator and a charge collector,
wherein the charge generator is coupled to the controller and configured to be controlled to switch on in response to the controller determining that the subject is experiencing the apnea, and generate charges in an ON state, and
wherein the charge collector is connected with the charge generator and the wireless network module respectively, and configured to collect the charges generated by the charge generator, and trigger initiation of the wireless network module in response to an amount of the collected charges reaching a preset charge amount such that the wireless network module sends the alarm signal by transmitting outward the alarm signal.
Kaixun teaches a trigger (comprising capacitor 11, resistor 12, and DC power source 13) connected with a controller (semiconductor transistor 10, configurable to control activation of alarm ambulance/radio module 9) and a wireless network module (radio module 9) respectively 
wherein the trigger comprises a charge generator (DC power source 13) and a charge collector (comparator 14) [description, main body paragraph] (Fig 2),
wherein the charge generator is coupled to the controller and configured to be controlled to switch on in response to the controller determining that the subject is experiencing apnea (suffocation) [description, main body paragraph] (Fig 2), and generate charges in an ON state ([description, main body paragraph], when a suffocation process occurs, semiconductor transistor (10) switches power source 13 on such that it generates enough energy to overcome the resistance of resistor (12) to provide power to comparator (14)) (Fig 2), and
wherein the charge collector is connected with the charge generator and the wireless network module (via comparator 14) respectively [description, main body paragraph] (Fig 2), and configured to collect the charges generated by the charge generator ([description, main body paragraph], comparator 14 is configured to collect charge from generator 13 until the voltage across the terminal reaches a certain value) (Fig 2), and trigger initiation of the wireless network module in response to an amount of the collected charges reaching a preset charge amount such that the wireless network module sends the alarm signal by transmitting outward the alarm signal ([description, main body paragraph], comparator 14 is configured to collect charge from generator 13 until the voltage across the terminal reaches a certain value, when that certain value is reached comparator 14 is configurable to flip to activate alarm ambulance (9), which can comprise initiating a signal from a radio transmitter) (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Ramanan to have a trigger connected with the controller and the 
wherein the trigger comprises a charge generator and a charge collector,
wherein the charge generator is coupled to the controller and configured to be controlled to switch on in response to the controller determining that the subject is experiencing the apnea, and generate charges in an ON state, and
wherein the charge collector is connected with the charge generator and the wireless network module respectively, and configured to collect the charges generated by the charge generator, and trigger initiation of the wireless network module in response to an amount of the collected charges reaching a preset charge amount such that the wireless network module sends the alarm signal by transmitting outward the alarm signal, because doing so would have the predictable result of activating a radio transmitter when suffocation occurs, as recognized by Kaixun [description, main body paragraph].

Regarding claim 14, Ramanan teaches all the limitations of claim 10, however Ramanan does not teach controlling a charge generator to switch on to generate charges in response to determining that the subject is experiencing the apnea;
Collecting by a charge collector, the charges generated by the charge generator; and
Triggering to send the alarm signal wirelessly in response to an amount of the charges collected by the charge collector reaching a preset charge amount.
Kaixun teaches controlling a charge generator (DC generator 13) to switch on to generate charges in response to determining that the subject is experiencing the apnea ([description, main body paragraph], when a suffocation process occurs, semiconductor transistor (10) switches 
Collecting by a charge collector (comparator 14) [description, main body paragraph] (Fig 2), the charges generated by the charge generator ([description, main body paragraph], comparator 14 is configured to collect charge from generator 13 until the voltage across the terminal reaches a certain value) (Fig 2); and
Triggering to send the alarm signal wirelessly in response to an amount of the charges collected by the charge collector reaching a preset charge amount ([description, main body paragraph], comparator 14 is configured to collect charge from generator 13 until the voltage across the terminal reaches a certain value, when that certain value is reached comparator 14 is configurable to flip to activate alarm ambulance (9), which can comprise initiating a signal from a radio transmitter) (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Ramanan to have controlling a charge generator to switch on to generate charges in response to determining that the subject is experiencing the apnea;
Collecting by a charge collector, the charges generated by the charge generator; and
Triggering to send the alarm signal wirelessly in response to an amount of the charges collected by the charge collector reaching a preset charge amount, because doing so would have the predictable result of activating a radio transmitter when suffocation occurs, as recognized by Kaixun [description, main body paragraph].

Regarding claim 17, Ramanan teaches all the limitations of claim 1, however Ramanan does not teach the controller comprises a charge generator coupled to the airflow sensor, and 
A charge collector connected with the charge generator and configured to collect the charges generated by the charge generator when the charge generator is in the ON state,
Wherein the controller is configured to determine that the subject is experiencing the apnea in response to an amount of the charges collected by the charge collector reaching a preset charge amount, and
Wherein the apparatus further comprises an alert device connected with the charge collector and configured to issue the alarm signal in response to the amount of the charges collected by the charge collector reaching the preset charge amount.
Kaixun teaches a controller (comprising DC generator (13) and comparator (14)) comprises a charge generator (13) coupled to an airflow sensor (gate 7, which is configurable to sensors 1-3 configurable for detecting temperature changes indicative of airflow) [description, main body paragraph] (Fig 2), and configured to be in an OFF state in response to the monitored exhalation flow indicating that the subject breathes normally and in an ON state in response to the monitored exhalation flow indicating that the subject pauses breathing ([description, main body paragraph], when normal breathing occurs, generator (13) is prevented from generating sufficient charge to comparator 14 to switch it on, however when a suffocation process occurs, semiconductor transistor (10) switches power source 13 on such that it generates enough energy to overcome the resistance of resistor (12) to provide power to comparator (14)) (Fig 2), wherein the charge generator generates charges in the ON state ([description, main body paragraph], 
A charge collector (14) connected with the charge generator and configured to collect the charges generated by the charge generator when the charge generator is in the ON state ([description, main body paragraph], comparator 14 is configured to collect charge from generator 13 until the voltage across the terminal reaches a certain value) (Fig 2),
Wherein the controller is configured to determine that the subject is experiencing apnea (suffocation) in response to an amount of the charges collected by the charge collector reaching a preset charge amount ([description, main body paragraph], comparator 14 is configured to collect charge from generator 13 until the voltage across the terminal reaches a certain value, when that certain value is reached comparator 14 is configurable to flip to activate alarm ambulance (9)), and
Wherein the apparatus further comprises an alert device connected with the charge collector and configured to issue the alarm signal in response to the amount of the charges collected by the charge collector reaching the preset charge amount ([description, main body paragraph], comparator 14 is configured to collect charge from generator 13 until the voltage across the terminal reaches a certain value, when that certain value is reached comparator 14 is configurable to flip to activate alarm ambulance (9), which can comprise activating a radio transmitter in response) (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Ramanan to have the controller comprises a charge generator coupled to the airflow sensor, and configured to be in an OFF state in response to the monitored 
A charge collector connected with the charge generator and configured to collect the charges generated by the charge generator when the charge generator is in the ON state,
Wherein the controller is configured to determine that the subject is experiencing the apnea in response to an amount of the charges collected by the charge collector reaching a preset charge amount, and
Wherein the apparatus further comprises an alert device connected with the charge collector and configured to issue the alarm signal in response to the amount of the charges collected by the charge collector reaching the preset charge amount, because doing so would have the predictable result of activating a radio transmitter when suffocation occurs, as recognized by Kaixun [description, main body paragraph].

Regarding claim 21, Ramanan in view of Kaixun teach all the limitations of claim 17, however Ramanan does not teach the alert device further comprises a wireless network module connected with the charge collector,
Wherein the wireless network module is connected with the charge collector via a second switch,
Wherein the second switch is closed in response to the amount of the charges collected by the charge collector reaching the preset charge amount, and
Wherein the wireless network module is configured to send outward the alarm signal in response to the second switch being closed.

Wherein the wireless network module is connected with the charge collector via a second switch ([description, main body paragraph], comparator 14 comprises a second switch which flips closed when the voltage across the terminal reaches a certain value),
Wherein the second switch is closed in response to the amount of the charges collected by the charge collector reaching the preset charge amount ([description, main body paragraph], comparator 14 comprises a second switch which flips closed when the voltage across the terminal reaches a certain value), and
Wherein the wireless network module is configured to send outward the alarm signal in response to the second switch being closed ([description, main body paragraph], comparator 14 is configured to collect charge from generator 13 until the voltage across the terminal reaches a certain value, when that certain value is reached comparator 14 is configurable to flip a second switch closed to activate alarm ambulance (9)).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Ramanan to have the alert device further comprises a wireless network module connected with the charge collector,
Wherein the wireless network module is connected with the charge collector via a second switch,
Wherein the second switch is closed in response to the amount of the charges collected by the charge collector reaching the preset charge amount, and
.

Allowable Subject Matter
Claims 7-8, 15-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 7 and 15 comprise allowable subject matter comprising controlling a charge generator to be in an off state in response to an obtained weight of carbon dioxide exceeding a preset weight threshold.
Claim 19 comprises allowable subject matter comprising controlling a charge generator to be in an ON state when an input voltage from gas sensitive resistor sensitive to carbon dioxide does not exceed a preset voltage value, and control the charge generator to be in the OFF state when the input voltage exceeds the preset voltage value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gouma, et al. (NPL) is mentioned because it discloses a gas sensitive resistor sensitive to carbon dioxide. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791